Citation Nr: 0827761	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  96-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to service-
connected disabilities.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

(The issue of entitlement to an annual clothing allowance is 
deferred and will be the subject of a separate appellate 
decision should a perfected appeal be returned to the Board 
in the future.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The Board notes that the veteran's appeal was previously 
remanded in June 2005.  At that time, the Board remanded the 
issue of entitlement to an annual clothing allowance for the 
issuance of a Statement of the Case.  Since such claims are 
handled by the VA Medical Center, the Appeals Management 
Center forwarded that issue to the VA Medical Center of 
Jurisdiction.  The returned claims file does not contain a 
Statement of the Case on this issue or indicate whether the 
veteran has perfected an appeal.  Thus, the Board defers 
consideration of that claim until such time as an appeal, if 
any, is submitted to the Board.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is a substance induced 
mood disorder related to his polysubstance abuse/dependence, 
for which VA compensation is not payable.

2.  The veteran is does not having a single service-connected 
disability rated at least 40 percent with a combined rating 
of 70 percent or more.

3.  The evidence does not show that the veteran is 
unemployable solely due to his service-connected 
disabilities.



CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder 
is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.302, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

2.  The criteria for a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Effective for claims pending before VA on or 
after May 30, 2008, the requirement that VA request that the 
claimant submit any evidence in his or her possession that 
might substantiate the claims was eliminated from 38 C.F.R. 
§ 3.159.  See 73 Fed. Reg. 23353 (April 30, 2008). 

The Board acknowledges that, in the present case, VA's duty 
to notify has not been satisfied with relation to the 
veteran's claim for secondary service connection for an 
acquired psychiatric disorder as all notice letters provided 
to the veteran related to his claim only advise him of what 
information and evidence is necessary to substantiate a claim 
for direct service connection rather than one for secondary 
service connection.  

Although any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, VA can avoid reversal by showing that the error 
did not affect the essential fairness of the adjudication.  
To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 12 (U.S. Vet. App. January 30, 2008) ("Actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.")); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, supra at 9.

In this case, the Board finds that the lack of proper notice 
did not affect the essential fairness of the adjudication of 
the veteran's claim for secondary service connection for an 
acquired psychiatric disorder.  At the time that the veteran 
filed his claim, he already had outstanding other claims for 
which he was seeking secondary service connection.  The 
veteran was provided a letter in December 1998 (less than one 
year before the filing of the claim on appeal) in relation to 
these other claims for secondary service connection in which 
he was advised of the information and evidence he must 
furnish in order to establish a claim for secondary service 
connection.  Thus, although not provided a notice 
specifically on the claim on appeal, the veteran had prior 
knowledge of what information and evidence was needed in 
order to establish entitlement to secondary service 
connection.

In addition, the veteran's claim demonstrates that he has 
actual knowledge of what he needs to show in order to be 
entitled to secondary service connection.  The veteran's 
claim states "I claim depression due to my feet, ankles and 
head injuries." (Emphasis added.)  (The Board notes that at 
that time the veteran was not service-connected for his 
ankles, but has since been service-connected for degenerative 
changes in the ankles, bilaterally.)  This statement 
indicates the veteran's knowledge that he has to show a 
relationship between the claimed condition and his service-
connected disabilities.  In addition, the veteran advised VA 
in this claim of where medical evidence could be obtained to 
support his claim, again indicating actual knowledge that 
medical evidence is necessary to substantiate his claim.  The 
Board also notes that the notice letters that have been sent 
to the veteran advised him of the types of evidence he can 
submit in support of his claim, including medical evidence.  

Furthermore, the veteran's claim has consistently been 
adjudicated as one for secondary service connection.  Thus, 
in the rating decision, Statement of the Case and 
Supplemental Statement of the Case issued to the veteran, he 
has been consistently informed that the evidence fails to 
establish a relationship between his claimed depression and 
his service-connected disabilities.  Thus, the post-
adjudicatory correspondence and adjudicatory process render 
any notice deficiencies nonprejudicial because the veteran 
was provided notice of the missing elements and subsequent 
adjudication.

Also, for a portion of the appeal period, the veteran was 
represented by an attorney.  Attached to the VA Form 9, this 
attorney attached a statement in which he represented that 
the veteran recognized the need for a medical opinion and 
would endeavor to obtain one.  This statement clearly 
indicates the veteran's understanding of the need to submit 
medical evidence showing a relationship between his claimed 
depression and his service-connected disabilities.

Finally, the veteran's claim has been adjudicated almost 
continuously since 1999, providing the veteran time to become 
familiar with the VA claims process and of what he needed to 
provide in order to substantiate his claim for secondary 
service connection.  For these reasons, the Board finds that 
the veteran will not be prejudiced by the adjudication of his 
claim at this time.  The veteran either had actual knowledge 
or a reasonable person could be expected to understand what 
was needed.  Thus, the Board concludes the error in notice 
was harmless.  See Medrano v. Nicholson, 21 Vet. App. 165, 
170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The Board also notes that the veteran was not provided notice 
on his TDIU claim prior to the initial adjudication of his 
claim in October 1998.  Proper notices were, however, sent in 
October 2003 and January 2006.  The veteran's claim for a 
TDIU was subsequently adjudicated in a November 2007 
Supplemental Statement of the Case.  As the veteran's claim 
was filed before the current notice requirements were 
established, the Board finds that the provision of post-
adjudication notice and subsequent adjudication cured any 
defect in the timing of the notice.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the veteran appropriate 
notice and subsequent adjudication).  Furthermore, the 
veteran has been provided with the regulations regarding VA's 
duty to notify and assist as well as those applicable to 
establishing entitlement to a TDIU.  Thus, the Board finds 
that any prejudice against the veteran has been cured and the 
essential fairness of the adjudication has not been 
frustrated.  The Board may, therefore, proceed to 
adjudicating this claim.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from 1993 
through 2004.  The veteran did not identify any private 
medical treatment records related to his claims.  The RO 
attempted to obtain the veteran's Social Security 
Administration records, but all attempts were unsuccessful as 
the Social Security Administration was unable to locate the 
veteran's file.  The veteran was notified in the rating 
decisions, Statements of the Case and Supplemental Statements 
of the Case of what evidence has been obtained and considered 
in adjudicating his claims.  He has not identified any 
additional relevant evidence.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on his claim for service connection 
for an acquired psychiatric disorder in April 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection for an Acquired Psychiatric Disorder

The veteran has claimed the he has depression due to his 
service-connected bilateral foot disabilities, ankles and 
headaches.  The Board notes that, although the veteran was 
not service-connected for his ankles when he filed the claim 
in July 1999, he has since been granted service connection 
for degenerative changes in the ankles bilaterally effective 
back to the date of the claim in July 1999.  (See Rating 
Decision issued in July 2006.)  It also appears that, at 
times, the veteran has referenced other musculoskeletal 
disorders that cause him pain (e.g., relating to his knees 
and low back) but the Board notes that he has been denied 
service connection for these disorders.  Thus only the 
veteran's service-connected bilateral foot disabilities, 
bilateral ankle disabilities and headaches may be considered 
when considering whether he has depression that is secondary 
to his service-connected disabilities.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The veteran underwent a VA examination in April 2006.  The 
examiner noted that he had reviewed the claims file prior to 
the examination.  He also noted that the examination of the 
veteran was rendered difficult because the veteran was a poor 
historian and appeared to be inebriated.  Significantly, 
however, the veteran reported "doing real fine" and 
"getting in no trouble."  He also reported his appetite was 
good, his weight had been stable and he gets enough sleep.  
He said he generally was not depressed but is depressed 
"when I am around people that make me depressed."  He 
denied any anhedonia or change in libido.  He also denied any 
current suicidal or homicidal ideation.

The veteran admitted at the examination having drank the 
night before but not knowing how much he had consumed, and 
using drugs also, having done "everything."  He reported 
first using alcohol at age 13 and that he entered 
rehabilitation for drug use when he was in the military in 
1979.

On mental examination, the veteran was casually groomed and 
cooperative, but appeared to be intoxicated.  He could not 
provide a coherent and consistent history.  He did not 
display any significant anxiety or dysphoria.  His speech was 
within normal limits with regard to rate and rhythm.  His 
mood was generally euthymic, and affect was appropriate to 
content.  Thought processes and associations were logical and 
tight, without loosening of associations or any confusion.  
His memory was grossly intact.  He was oriented in all 
spheres.  He did not report hallucinations and no delusional 
material was noted.  His insight was limited, and judgment 
was somewhat impaired.  

The diagnosis was other substance abuse (polysubstance abuse 
involving alcohol and unknown drugs).  The examiner commented 
that he did not find any evidence of a depressive disorder.  
Based on his review of the records, he believes that any mood 
disorder that the veteran had is mostly likely attributable 
to his polysubstance abuse and/or dependence.  He stated that 
he did not find evidence of another psychiatric disorder 
other than what he diagnosed with the possible exception of a 
substance-induced mood disorder, which might be present at 
some times but not others.

Although polysubstance abuse and a mood disorder resulting 
therefrom may be considered acquired psychiatric disorders, 
VA does not grant service connection for a either disability 
because they are the result of the veteran's own willful 
misconduct.  See 38 C.F.R. § 3.302(c)(3) and (d) (2007).  
Significantly, the Board notes that the veteran actually 
sought service connection for his alcohol and drug abuse in 
1993 and was denied.   

Based upon this evidence, it does not appear that the veteran 
currently has an acquired psychiatric disorder that is 
subject to service connection.  However, the Board notes that 
VA treatment records around the time the veteran filed his 
claim for service connection for depression in July 1999 show 
various other psychiatric diagnoses.  Specifically, they show 
he initially was diagnosed with an adjustment disorder with 
depressed mood and then with a dysthymic disorder with 
superimposed major depression.  The veteran was placed on 
Prozac in August 1999.  Afterward, the treatment records 
indicate a diagnosis of major depression in remission.  

Because the veteran's VA treatment records show a diagnosis 
of an acquired psychiatric disorder at the time that he filed 
his claim in July 1999, the Board cannot deny his claim on 
the basis of no current disability even though the most 
recent VA examination failed to find a disability subject to 
service connection.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007) (the requirement that a current disability be 
present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim ... even though the 
disability resolves prior to the Secretary's adjudication of 
the claim".)  

The Board finds, however, that the preponderance of the 
evidence is against the veteran's claim that he has 
depression secondary to his service-connected bilateral foot 
and ankle disabilities because the overwhelming evidence 
shows that any acquired psychiatric disorder is related to 
the veteran's long history of alcohol and drug abuse.  

The medical evidence of record shows that, beginning in 1993, 
the veteran has been treated at VA, both on an inpatient and 
outpatient basis, at least six times for his polysubstance 
abuse.  And, given that the veteran appeared at the April 
2006 VA examination inebriated and admitted using drugs and 
alcohol the night before, it is clear that he continues to 
abuse both.  Furthermore, the medical evidence shows that the 
veteran has reported a long history of using even before 
1993.  According to the histories given by the veteran as 
seen in the treatment records, the veteran began using 
alcohol as early as age 13 and drugs as early as age 15.

Although there are various times that the veteran has 
reported having depression related to pain in his feet and 
ankles, no doctor has actually indicated that any acquired 
psychiatric disorder diagnosed was in fact related thereto.  
In fact, January 1997 treatment records for another admission 
for detox show that the veteran related experiencing serious 
depression within the past 30 days.  It was noted, however, 
that this was related to his use of cocaine again.  In the 
August 1999 mental health treatment note that shows the first 
diagnosis of dysthymic disorder with superimposed major 
depression, the veteran related to the doctor that he had 
depression even before he had chronic pain, and that he had 
seen a doctor in the past for depression.  The veteran was 
put on Prozac.  Subsequent treatment records indicate that 
the veteran's psychiatric disorder was in remission while on 
Prozac.  

The veteran was again seen in May 2000, at which time he 
reported being depressed but having stopped taking the Prozac 
in 1999.  It was explained to the veteran at that time that 
alcohol and street drugs may induce a mood disorder, but he 
was not receptive to this.  In addition to alcohol, cocaine 
and marijuana dependence, the veteran was diagnosed with a 
depressive disorder, not otherwise specified.  In December 
2000, the veteran reported feeling more depressed associated 
with his family and relapsing two weeks before.  His mood was 
depressed and his affect was moderately depressed/restricted.  
The diagnosis was depression - rule out substance induced 
mood disorder secondary to relapse and nonadherence with 
treatment.  In January 2001, the veteran was diagnosed to 
have a substance induced mood disorder (depressed) in 
addition to polysubstance abuse/dependence.  Thus, the 
medical evidence shows that the veteran's depression has been 
related to a substance induced mood disorder rather than his 
service-connected disabilities.

In addition, although the veteran submitted statements and 
testimony to VA that his depression is related to the pain he 
has due to his service-connected disabilities, he has often 
related other reasons for his depression to his treating 
physicians.  For example, as previously stated, in December 
2000 he related his depression to family matters.  In 
addition, in January 2000, he related having depression due 
to the end of his VA job.  Conversely, there are times the 
veteran reports not having any depression, such as at the VA 
examination in April 2004.  These varying reports by the 
veteran of the cause of his depression reduce the credibility 
of his statements relating his claimed depression to his 
service-connected disabilities.  Therefore, the contemporary 
medical evidence is found to be more probative as to the 
cause of any acquired psychiatric disorder the veteran may 
have.

Because of the veteran's inconsistent  reports of the cause 
of his depression, his consistent polysubstance abuse, and 
the diagnosis of substance induced mood disorder, the Board 
finds that the preponderance of the evidence is against 
finding that any diagnosed acquired psychiatric disorder seen 
in the VA treatment records in 1999, [but not found on VA 
examination in April 2004], is proximately due to or the 
result of the veteran's service-connected disabilities.  

Furthermore, the Board finds that the evidence fails to 
establish that service connection is warranted on a direct 
basis.  In order to prevail on the issue of direct service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is no 
evidence in the service treatment records that the veteran 
ever complained of or was treated for a psychiatric disorder 
in service.  Although the veteran marked "yes" on his 
separation Report of Medical History a history of 
"experiencing frequent trouble sleeping" and "nervous 
trouble of any sort," he denied having "depression or 
excessive worry."  Furthermore, the earliest post-service 
evidence of depression was in January 1997, approximately 18 
years after service.  Thus, there is no evidence of a 
continuity of symptomatology.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  In view of this, the Board finds that the 
preponderance of the evidence is against finding that service 
connection for an acquired psychiatric disorder is warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an acquired psychiatric disorder, 
either on a direct or secondary basis.  The preponderance of 
the evidence being against the veteran's claim, the benefit 
of the doubt doctrine is not applicable.  Consequently, the 
veteran's claim must be denied.



III.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2007).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
In reaching such a determination, the central inquiry is 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2007).  

The veteran is service-connected for calluses of the foot, 
bilaterally (rated 20 percent disabling per foot); 
degenerative changes of the ankle, bilaterally (rated as 10 
percent disabling per ankle); and headaches (rated as 10 
percent disabling).  His combined rating for all these 
disabilities is 60 percent.  Thus, the veteran does not meet 
the minimum schedular requirements for a TDIU under 38 C.F.R. 
§ 4.16(a) (2007) as he fails to have a combined disability 
rating of 70 percent.  However, the veteran may be entitled 
to referral for extraschedular consideration for a TDIU if 
the evidence shows that he is unable to pursue a 
substantially gainful occupation due to his service-connected 
disabilities.  See 38 C.F.R. § 4.16(b) (2007)

The Board finds that the evidence does not show that the 
veteran is unable to pursue a substantially gainful 
occupation solely due to his service-connected disabilities.  
Rather the evidence reveals that it is the veteran's 
nonservice-connected polysubstance abuse that is the major 
impediment to his employability.  The evidence shows that the 
veteran has abused alcohol and drugs for most of his life, 
beginning in his teens.  He finally acknowledged he had a 
problem with substance abuse in 1993 and started seeking 
treatment for it.  Since that time, despite being in detox at 
least six times, the veteran continues to use alcohol, 
cocaine and marijuana.  It appears from the medical evidence 
that he has had, at most, 11 months of sobriety at a single 
time, but more typically much less than that even after going 
through treatment.  

The medical records also show that he has not been able to 
maintain employment for very long, but this appears to be 
mostly related to his substance abuse rather than any of his 
service-connected disabilities.  The Board acknowledges that 
the VA treatment records show the veteran does have some 
limitations on his ability to work at certain manual labor 
positions that would require him to stand for long periods of 
time because of his service-connected feet and ankles 
disabilities.  However, the veteran was employed by VA in a 
work program and was able to maintain that position as long 
as he was sober.  Once he completed the work program and was 
not in treatment, it appears the veteran quickly relapsed to 
abusing substances.  Furthermore, records from this work 
program indicate that the veteran lacked motivation and did 
not exhibit an employable level of effort.  Thus, the 
evidence fails to show that the veteran's unemployability is 
solely due to his service-connected disabilities.  

Finally, there is nothing in the record that reveals this 
veteran's service-connected disabilities are of such 
character as to take his case out of the norm.  The sole fact 
that he is unemployed or has difficulty obtaining employment 
is not enough to show that he is entitled to a TDIU because 
of his service-connected disabilities.   The evidence fails 
to show the veteran has been hospitalized or that he has had 
to undergo extensive treatment for any of his service-
connected disabilities.  Rather the record reflects that it 
is his nonservice-connected polysubstance abuse that has been 
the cause of the veteran's extensive treatment since 1993 and 
has led to his unemployability.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran is unemployable due to his service-connected 
disabilities.  The Board finds, therefore, that entitlement 
to a TDIU has not been established and referral for 
extraschedular consideration is not warranted.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently the veteran's claim must be denied.  
.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including as secondary to service-connected 
disabilities, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


